DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mayse et al (Pub. No.:  US 2010/0036241) in view of Von Gutfeld et al (US Pat: 6, 230, 038).
Regarding claim 18, Mayse et al disclose a magnetic marker [see 0089-0091 and figs 13C, 13E and 13O] comprising:
an implantable marker comprising a magnetic material (metal) [see 0089] by disclosing a core composed of a material having a suitable magnetic permeability. For example, the core can be a ferromagnetic element composed of ferrite [see 0089];
wherein the magnetic material defines a loop [see 0089-0091] by disclosing the implantable marker has a fastener 810 (relied on as loop with straight side as shown in figs 13C, 13E and 13O) defined by surface texture, such as scales that project away from the casing. The surface texture of the implantable marker can be integrally formed with the casing [see 0090] and fastener 810 can be a separate component attached to and/or embedded in the casing. According to aspects of the invention, the anchor may be embedded in the marker [see 0091];
the loop being retained in the implantable marker during detection of the marker following implantation [see 0087-0091].
Mayse et al don’t disclose a large Barkhausen jump (LBJ) in its magnetization curve
Nonetheless, Von Gutfeld et al disclose at least one piece of magnetic material (wire of an amorphous magnetic material) that exhibits a large Barkhausen jump (LBJ) in its magnetization curve [see abstract]. Von Gutfeld et al disclose If the material has a sharp Barkhausen jump as is the case for certain amorphous magnetic wires, flux re-entrant reversals occur in the presence of a small applied ac field. These sudden magnetic reversals give rise to voltage spikes when sensed by a pickup coil. Filtering of the ac field in the sensing circuit makes it possible to map these pulses as a function of position enabling the determination of the wire's location [see column 2 lines 1-23].
Von Gutfeld et al disclose locating tumors for radiation treatment. Small amounts of magnetic material in the form of spheres or short lengths of amorphous wire are first implanted in or near the tumor. Once location of the implant is determined by way of the magnetic field mapping, that is
magnetic amplitude as a function of position, the radiation beam can be directed precisely to the target area [see column 2 lines 26-32].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Mayse et al and Von Gutfeld et al by using at least one piece of magnetic material (wire of an amorphous magnetic material) that exhibits a large Barkhausen jump (LBJ) in its magnetization curve; to map these pulses as a function of position enabling the determination of the wire's location [see column 2 lines 1-23 Von Gutfeld et al].

Regarding claim 19, Mayse et al disclose wherein the loop comprises one or more sections, wherein the one or more sections define a substantially straight side [see figs 13C, 13E and 13O].

Regarding claim 20, Mayse et al disclose wherein the loop defines one or more angles [see figs 13C, 13E and 13O].

Regarding claim 21, Mayse et al disclose wherein the loop is continuous [see figs 13C, 13E and 13O].

Regarding claim 22, Mayse et al disclose wherein the loop defines one or more angles [see figs 13C, 13E and 13O].

Regarding claim 23, Mayse et al disclose wherein the loop (810) defines three or more angles [see 0089-0091 and figs 13C, 13E and 13O].

Regarding claim 24, Mayse et al disclose wherein the loop defines four or more angles [see 0089-0091 and figs 13C, 13E and 13O].

Regarding claim 25, Mayse et al disclose wherein the magnetic material is deployable in final implantable form (metal isn’t shape memory material, emphasis added) needing a shape transition [see 0091] by disclosing fastener 810 can be made from a suitable biocompatible material, such as metals [see 0091].


Regarding claim 26, Mayse et al disclose wherein the loop is formed integrally [see 0089-0091] by disclosing the implantable marker has a fastener 810 (relied on as loop with straight side as shown in figs 13C, 13E and 13O) defined by surface texture, such as scales that project away from the casing. The surface texture of the implantable marker can be integrally formed with the casing [see 0090] and fastener 810 can be a separate component attached to and/or embedded in the casing. According to aspects of the invention, the anchor may be embedded in the marker [see 0091];

Regarding claim 27, Mayse et al disclose wherein the one or more sections are four sections, wherein each section defines a substantially straight side [see 0089-0091 and figs 13C, 13E and 13O].

Regarding claim 28, Mayse et al disclose wherein the magnetic material is coated with a coating or provided within a housing, the coating or housing having a relatively low conductivity [see 0089-0091] by disclosing the implantable marker has a fastener 810 (relied on as loop with straight side as shown in figs 13C, 13E and 13O) defined by surface texture, such as scales that project away from the casing. The surface texture of the implantable marker can be integrally formed with the casing [see 0090] and fastener 810 can be a separate component attached to and/or embedded in the casing. According to aspects of the invention, the anchor may be embedded in the marker [see 0091];

Regarding claim 29, Mayse et al disclose wherein the coating or housing is formed from a material having a resistivity greater than 2 x 10°’ Qm [see 0087] by disclosing the casing is a biocompatible barrier, which can be made from plastics, ceramics, glass or other suitable materials, and the casing is configured to be implanted in the patient [see 0087].

Regarding claim 30, Mayse et al disclose wherein a length of the loop is several times its diameter [see 0089-0091 and figs 13C, 13E and 13O].

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Mayse et al (Pub. No.:  US 2010/0036241) in view of Von Gutfeld et al (US Pat: 6, 230, 038) and further in view of Chi Sing et al (Pub. No.: US 2011/0313288).
Regarding claim 31, Mayse et al disclose a magnetic marker comprising:
an implantable marker [see 0089-0091 and figs 13C, 13E and 13O] comprising a magnetic material (metal) [see 0089] by disclosing a core composed of a material having a suitable magnetic permeability. For example, the core can be a ferromagnetic element composed of ferrite [see 0089];
wherein the magnetic material defines a loop [see 0089-0091] by disclosing the implantable marker has a fastener 810 (relied on as loop with straight side as shown in figs 13C, 13E and 13O) defined by surface texture, such as scales that project away from the casing. The surface texture of the implantable marker can be integrally formed with the casing [see 0090] and fastener 810 can be a separate component attached to and/or embedded in the casing. According to aspects of the invention, the anchor may be embedded in the marker [see 0091];
wherein implantable marker is detectable and localizable using a non-invasive probe [see 0067-0071];  
wherein the loop comprises one or more sections, wherein the one or more sections define a substantially straight side [see 0090] by disclosing the implantable marker shown in FIG. 13B includes a fastener 810 defined by shape-memory loops (substantially straight side, emphasis added as shown figs 13C, 13 E and 13O) on both ends of the casing [see 0090];
wherein the loop defines one or more angles [see figs 13C, 13 E and 13O],
the loop being retained in the implantable marker during detection of the marker following implantation [see 0089-0091].
Mayse et al don’t disclose a non-invasive handheld probe.
Nonetheless, Chi Sing et al disclose wherein implantable marker is detectable and localizable using a non-invasive handheld probe [see 0021, 0038, 0088, 0101-0102, 0125-0126] by imaging and/or locating the marker using external ultrasound imaging and the like [see 0021] and a handheld probe for locating the marker [see 0038];
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Mayse et al, Chi Sing et al by using an handheld probe; to map these pulses as a function of position enabling the determination of the wire's location.

Claims 24-36 are rejected under 35 U.S.C. 103 as being unpatentable over Mayse et al (Pub. No.:  US 2010/0036241) in view of Chi Sing et al (Pub. No.: US 2011/0313288) and further in view of claim 31 and further in view of Von Gutfeld et al (US Pat: 6, 230, 038).
Regarding claim 32, Mayse et al and Chi Sing et al don’t disclose a large Barkhausen jump (LBJ) in its magnetization curve
Nonetheless, Von Gutfeld et al disclose at least one piece of magnetic material (wire of an amorphous magnetic material) that exhibits a large Barkhausen jump (LBJ) in its magnetization curve [see abstract]. Von Gutfeld et al disclose If the material has a sharp Barkhausen jump as is the case for certain amorphous magnetic wires, flux re-entrant reversals occur in the presence of a small applied ac field. These sudden magnetic reversals give rise to voltage spikes when sensed by a pickup coil. Filtering of the ac field in the sensing circuit makes it possible to map these pulses as a function of position enabling the determination of the wire's location [see column 2 lines 1-23].
Von Gutfeld et al disclose locating tumors for radiation treatment. Small amounts of magnetic material in the form of spheres or short lengths of amorphous wire are first implanted in or near the tumor. Once location of the implant is determined by way of the magnetic field mapping, that is
magnetic amplitude as a function of position, the radiation beam can be directed precisely to the target area [see column 2 lines 26-32].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Mayse et al, Chi Sing et al and Von Gutfeld et al by using at least one piece of magnetic material (wire of an amorphous magnetic material) that exhibits a large Barkhausen jump (LBJ) in its magnetization curve; to map these pulses as a function of position enabling the determination of the wire's location [see column 2 lines 1-23 Von Gutfeld et al].

Regarding claim 33, Mayse et al disclose wherein the magnetic material is deployable in final implantable form without (metal isn’t shape memory material, emphasis added) needing a shape transition [see 0091] by disclosing fastener 810 can be made from a suitable biocompatible material, such as metals [see 0091].

Regarding claim 34, Mayse et al disclose wherein the loop is continuous [as shown figs 13C, 13 E and 13O].

Regarding claim 35, Mayse et al disclose wherein the loop is continuous [as shown figs 13C, 13 E and 13O].

Regarding claim 36, Mayse et al disclose wherein the one or more sections are at least two sections, wherein each section defines a substantially straight side [as shown figs 13C, 13 E and 13O].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793